     Case 5:18-cv-01478 Document 41 Filed 10/16/19 Page 1 of 1 PageID #: 1130



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


UNITED MINE WORKERS OF AMERICA,
IINTERNATIONAL UNION,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:18-cv-01478

DAVID G. ZATEZALO, Assistant Secretary for
Labor for Mine Safety and Heath, and
THE MINE SAFETY AND HEALTH
ADMINISTRATION,

                             Defendants.


                                    JUDGMENT ORDER


        In accordance with the accompanying Memorandum Opinion and Order dismissing the

Plaintiff’s complaint, the Court ORDERS that judgment be entered accordingly and that this

matter be DISMISSED WITHOUT PREJUDICE and STRICKEN from the docket.

        The Court DIRECTS the Clerk to send a certified copy of this Judgment Order to counsel

of record and any unrepresented party.

                                           ENTER:         October 16, 2019
